Exhibit23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the GulfMark Offshore, Inc. 1997 Incentive Equity Plan of our report dated March 31, 2005, with respect to the consolidated financial statements of GulfMark Offshore, Inc. and subsidiaries for the year ended December 31, 2004, included in its Annual Report (Form 10-K) for the year ended December 31, 2006, filed with the Securities and Exchange Commission. Ernst & Young, LLP /s/ Ernst & Young, LLP Houston, Texas June 29, 2007 1
